Citation Nr: 0418248	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  99-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error in a decision 
of July 12, 1961, which reduced the rating for the veteran's 
service-connected residuals of a fracture of the right os 
calcis from 30 percent to 10 percent, reduced the rating for 
residuals of a fracture of the left os calcis from 10 percent 
to noncompensable, and confirmed the previously assigned 
noncompensable rating for defective hearing. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO found that 
there was no clear and unmistakable error in a prior rating 
decision of July 12, 1961, which reduced the rating for the 
veteran's service-connected residuals of a fracture of the 
right os calcis from 30 percent to 10 percent, reduced the 
rating for residuals of fracture of the left os calcis from 
10 percent to noncompensable, and confirmed the previously 
assigned noncompensable rating for defective hearing.  


FINDING OF FACT

The decision of July 12, 1961, which reduced the rating for 
the veteran's service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing was based on the correct facts as they were known at 
that time, and was in accordance with the existing law and 
regulations.


CONCLUSION OF LAW

The decision of July 12, 1961, which reduced the rating for 
the veteran's service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing does not contain clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of July 12, 1961, which reduced the 
rating for the service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing.  He argues that the decision was factually erroneous 
because his disabilities had not improved.  He asserts that 
the RO mistakenly reported that his fractures resulted from 
shell fragment wounds when in fact they were due to a blast 
concussion, and that this was a purposeful attempt to 
minimize the severity of the injuries.  He also argues that 
the RO mischaracterized another one of his disabilities by 
describing it as defective hearing when in fact he had 
previously established service connection for defective 
hearing right and left with ruptured ear drums.  Finally, he 
asserts that the examination which was done in connection 
with the July 1961 rating decision was not thorough.  The 
veteran's representative has also argued in a statement dated 
in April 2004 that the rating reduction was not done in 
accordance with 38 C.F.R. §§ 3.327(b)(2)(ii) and 3.344.  In 
particular, the representative asserts that the reduction was 
wrongful because the veteran was not afforded a second VA 
examination to establish sustained improvement.    

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify a claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) (decided on August 30, 2001) the Court 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error.  See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) in which the Court 
noted that although the Secretary filed a motion, with which 
the veteran agreed, seeking a remand for readjudication of 
the clear and unmistakable error question in light of the 
enactment of the VCAA, the basis for the motion had no merit 
following this Court's decision in Livesay in which the Court 
found that the VCAA was not applicable to CUE matters.  

In the circumstances of the present case, a remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence which was of record at the time of the July 1961 
rating decision which resulted in reduction of compensation 
included the veteran's service medical records.  The records 
reflect that in August 1945 the veteran sustained multiple 
injuries and burns when an enemy suicide plane hit his ship.  
It was noted that he suffered second degree burns of the 
torso and face and fractures of both heels when the "plane 
bomb" exploded below decks.  There were also multiple 
fragmentation injuries.  Examination later that month showed 
bilateral ruptured ear drums with purulent middle ear 
discharge.  The veteran was later found to be disabled for 
further service as a result of the injuries.  The report of a 
service medical board reflects that the veteran walked with a 
marked limp.  He was discharged in March 1946.

The veteran submitted his original claim for disability 
compensation later in March 1946.  In a rating decision of 
March 1946, the RO granted service connection for blast 
concussion, fracture simple os calcis, bilateral improving; 
blast concussion burns, multiple face, neck, arms and body; 
and blast concussion, ruptured ear drums.  The only rating 
which was assigned was a combined rating of 50 percent.

The veteran was afforded a VA examination in May 1947.  The 
report shows that the veteran was unemployed at that time.  
On examination, it was noted that he had marked crepitation 
and pain on movement of the right ankle.  He had a slight 
limp.  Subsequently, in a rating decision of July 1947, the 
RO revised the rating to reflect service connection for 
residuals, fractures, os calcis, right with limitation of 
motion, ankle and ankylosis 2nd toe, rated as 30 percent 
disabling; residuals, fracture, os calcis, left, rated as 10 
percent disabling; and residuals, burns, head, rated as 10 
percent disabling.  The RO also assigned noncompensable 
ratings for defective hearing, right 15' left 20' with 
perforated tympanic membrane, right; multiple healed burns; 
residuals, laceration lateral to right eye, healed.  

The veteran was afforded another disability evaluation 
examination by the VA in May 1961.  On the examination 
questionnaire, the veteran indicated that he was self 
employed as a used car salesman.  The examination report 
reflects that the veteran's main complaint was that if he 
stood much of the day he got pain and swelling of the right 
foot, less so in the left foot.  He also noted aggravation 
during damp and inclement weather.  He had not required the 
use of a special shoe or brace.  On examination, the veteran 
stood and walked with a scarcely detectable limp favoring the 
right leg.  When he stood in the anatomical position, he was 
noted to have some medial displacement of the astragalar 
joint, but no pes planus of note.  The ankles were 
asymmetrical, the right being larger than the left, and he 
had a pitted scar medially and a smaller scar laterally at 
the os calcis at the site of a Stedman's pin.  He had a 
smaller screw at the upper third of the tibia where he was 
pinned also.  The chief restriction of movement noted was on 
attempts to do side to side movement, where there was about a 
50 percent restriction of motion.  He was able to dorsiflex 
15 degrees, and to plantar flex 35 degrees.  The examiner was 
able to move the left foot through physiologic ranges of 
motion in all directions.  The veteran could rise forward on 
the toes.  He had little pain when he rocked back on the 
heels, particularly the right heel.  The pertinent diagnosis 
was residuals, fractures, os calcis, bilateral; joint 
asymmetry, slight limitation of motion on the right, 
subjective pain and history of swelling on prolonged 
standing.

An X-ray of the left foot and ankle was interpreted as 
showing no significant abnormalities.  An X-ray of the right 
foot showed an old fracture of the crush variety involving 
the os calcis, which was healed completely, with some 
degenerative change involving the talo-calcaneal joint.  

In the rating decision of July 12, 1961, the RO noted the 
findings on the VA examination report.  The RO then revised 
the ratings to reflect "RES. SFW RIGHT OS CALCIS" reduced 
from 30 percent to 10 percent disabling; and "RES. SFW LEFT 
OS CALCIS" reduced from 10 percent to noncompensable.  The 
RO described the service-connected disorder of the ears as 
being "DEFECTIVE HEARING" but did not alter the 
noncompensable rating.

The veteran was notified by letter, but he did not perfect an 
appeal and the decision became final.  Under the applicable 
law and regulations, previous determinations which are final 
and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of July 12, 1961, which 
reduced the rating for the veteran's service-connected 
residuals of a fracture of the right os calcis from 30 
percent to 10 percent, reduced the rating for residuals of a 
fracture of the left os calcis from 10 percent to 
noncompensable, and confirmed the previously assigned 
noncompensable rating for defective hearing does not contain 
clear and unmistakable error.  The Board finds that there is 
no showing that the decision which reduced the rating for the 
veteran's service-connected left and right os calcis 
fractures was not based on the correct facts as they were 
known at that time or was not in accordance with the existing 
law and regulations.  On the contrary, the rating decision 
shows that the RO considered the evidence which was of record 
at that time, namely the VA examination report.  The Board 
finds that the RO exercised reasonable discretion when 
deciding the claim.  The Board's review of the examination 
report shows that it was a thorough examination.  The 
findings noted during the examination, such as the ability to 
stand and walk with a scarcely detectable limp, suggested 
that the severity of the symptoms had decreased since the 
veteran's previous examination when the limp was described as 
being slight and since service when the limp had been 
described as being marked.  The Board also notes that the 
nonmedical evidence which reflected that the veteran was 
working also supported a conclusion that his disorders were 
not as severe as they had previously been.  This demonstrates 
improvement in the veteran's ability to function under the 
daily conditions of life and work.  

Although the appellant disagrees with the conclusion reached 
by the RO that the fractures had improved enough to justify a 
reduction, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  The Board 
has noted that the RO incorrectly described the veteran's 
fractures of the os calcis as having been due to shell 
fragment wounds rather than as due to blast concussion.  
However, there is no indication that this mischaracterization 
in any way materially affected the decision.  Therefore, it 
cannot be said that the result would have been manifestly 
different but for the error.

The Board notes that there was no evidence with respect to 
the hearing loss disorder.  Therefore, the RO cannot be said 
to have erred in confirming the previously assigned 
noncompensable rating.

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  With 
respect to the representative's argument that the rating 
decision was not in accordance with 38 C.F.R. 
§§ 3.327(b)(2)(ii) and 3.344, the Board notes that the latter 
regulation requires (and required at that time) that 
"Ratings on account of disease subject to temporary or 
episodic improvement, e.g., manic depression or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except where all the evidence of 
record clearly warrants the conclusion that sustained 
improvement has been demonstrated."  The Board notes 
however, that the veteran's service-connected injuries are 
not the type of disease subject to temporary improvement.  
Therefore, the restriction contained in those regulations 
regarding reducing ratings based on only one examination were 
not applicable to his disabilities.  Therefore, there was no 
clear and unmistakable error on that basis.    

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the examination report 
did not include adequate findings or information does not 
constitute a basis for concluding that the decision which 
relied on that report contained clear and unmistakable error.  

Finally, the Board notes that the veteran has submitted 
additional recent evidence showing that he is considered to 
be disabled.  However, subsequently obtained evidence may not 
be considered when determining whether a prior decision 
contains clear and unmistakable error.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
July 12, 1961, which reduced the rating for the veteran's 
service-connected residuals of a fracture of the right os 
calcis from 30 percent to 10 percent, reduced the rating for 
residuals of a fracture of the left os calcis from 10 percent 
to noncompensable, and confirmed the previously assigned 
noncompensable rating for defective hearing.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

The decision of July 12, 1961, which reduced the rating for 
the veteran's service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing does not contain clear and unmistakable error.  The 
appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



